D ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20  has been entered.

 Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are based on the newly submitted features.
	Specifically, the remarks on pg. 6, beginning of page argue the following:

According to the Office, Anderson describes a three-way catalyst that includes ceria and a precious metal and molecular sieve and teaches that the zeolite can have one of the frameworks which include both small and medium pore rings; and Soeger describes small pore zeolites exchanged with cerium and palladium. 

Applicant respectfully disagrees. However, to advance prosecution and without acquiescing to the Office’s statements or conclusions, Applicant amends claim 1 to incorporate the subject matter of claim 3, which the Office acknowledges is not unpatentable in view of Strehlau, and claims 10 and 11, which the Office acknowledges are not unpatentable in view of Anderson and Soeger. Accordingly, 


	These features are newly treated (see below).

	Next, the remarks argue the following on pgs. 6-7:

Applicant also amends claim 15 to incorporate the subject matter of claim 16. With respect to claim 16, the Office argues that Soeger does not teach that the SCR is a bottom later and relies on Sonntag to modify Soeger. [Id\. Applicant respectfully disagrees and traverses the rejection.

As explained in the M.P.E.P., “[i]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” M.P.E.P. § 2141.02(1) (emphasis original) (citation omitted). Here, the Office merely alleges to find individual aspects of the claimed subject matter in the cited references but fails to consider whether those references as a whole would suggest the claimed subject matter, as they would not.

Soeger teaches that its composition is its second layer, which “covers the first coating ... and is configured so as prevent the contact of hydrocarbons ... with the first coating beneath.” Soeger at 3:24-4:11. Hence, a person of ordinary skill in the art would not have been motivated to modify Soeger to meet claim 15 as doing so would be contrary to the operation of its invention and, thus, nonobvious. M.P.E.P. §2143.01. Accordingly, Applicant respectfully requests reconsideration of these rejections.

	Similarly, the claimed features are newly treated and therefore new art has been applied below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8 of U.S. Patent No. 8226896 and in view of Grubert (US Pub.: 2013/0084222).
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3 and 8 of ‘896 overlap all the features of Claim 1 of this application except with respect to the amounts of Pd and ceria and with respect to the intended use of the catalyst composition.
Grubert describes a diesel oxidation catalyst (title) that includes several layers (abstract) that contain Pd (abstract).  The catalyst may have the composition described in samples A, B, C, D and E (see paragraphs 216-234).    In sample B, for instance, the amount of Pd in the total catalyst composition is about 1% and the total ceria content is about 28%.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Pd in the catalyst at about 1% and ceria in an amount of about 28%, as taught by Grubert for use with ‘896 because this amount is known to be effective for use in catalysts to reduce pollutants in an exhaust gas stream.
	As to the intended use feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalyst ‘896 and Grubert would both be effective for use as an SCR catalyst because the same composition would be effective for the same use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 depends on Claim 15.  Claim 15 states that this catalyst is a bottom layer. Claim 22 claims that the claimed layer has a undercoat layer.  This is not further limiting.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert (US Pub.: 2013/0084222).
Grubert describes a diesel oxidation catalyst (title) that includes several layers (abstract) that contain Pd (abstract).  The catalyst may have the composition described in samples A, B, C, D and E (see paragraphs 216-234).    In sample B, for instance, the amount of Pd in the total catalyst composition is about 1% and the total ceria content is about 28%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
The sieve used in all of these examples may be H-beta (see samples A through E.  Grubert teaches that other sieves may be used (para. 91) to include Chabazite (para. 91), which is a small-pore type sieve.

As to Claim 14, Grubert explains that the catalyst can include ceria, Pd and a zeolite (see paras. 224, 225 and 226 in sample C).  Alumina is inert.   This meets the features of the claim. 

Claims 2, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert as applied to claim 1 above, and further in view of Sung (US Pub.: 2015/0165423).
Grubert describes including a zeolite into the diesel oxidation catalyst (DOC) that can include one of the sieves listed in para. 91.  These zeolite sieves include frameworks that have either a medium or small pore sieve.
Grubert does not state that the zeolite in the DOC has both a small and a medium pore-sized sieve.
Sung describes a diesel oxidation catalyst (title), which can include zeolite, Pd and a rare earth oxide (abstract).  The rare earth oxide can be ceria (para. 162, 163).  As to the types of sieves usable in Sung, the reference explains that the zeolite can be a combination of different zeolites of different sizes (see para. 23 “or combinations thereof” and lists different sieves in different size ranges) to include chabazite (para. 23), which is a small-pore sieve.   In addition to the chabazite-type sieve, which is a small pore type sieve, the oxidation catalyst can include a beta or a Y-type sieve (para. 23), which are medium pore size sieves.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a medium-size zeolite sieve with a small pore size sieve, as taught by Sung for use with Grubert because Sung explains that mixing and combining zeolites of different sizes is known to be useable in DOC-types catalysts.

 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert as applied to claim 1 above, and further in view of Muller-Stach (US Pub.: 2015/0174564).
	Muller-Stach describes a diesel oxidation catalyst that comprises Pd and zeolite (para. 11).  The catalyst can include a ceria-based refractory metal oxide support (para. 30). The zeolite used can be a CHA-type sieve (para. 32).  As to the silica/alumina ratio, the ratio of these components can be 250-1,000 (para. 19).  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a zeolite with a SAR of 250-1,000, as taught by Muller-Stach for use in the zeolite of Grubert because zeolite sieves with this SAR are known to be effective for use in DOC catalysts. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert as applied to claim 1 above, and further in view of Hong (US Pub.: 2017/0233258).
Hong describes a DOC device that includes a zeolite that is ion-exchanged with a transition metal (para. 79) and includes a noble metal (para. 79).  The transition metal can be Cu (col. 7, lines 29-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zeolite used in the DOC with Cu, as taught by Hong for use in the zeolite of the DOC in Grubert because Cu-promoted zeolites are known to be effective for use in DOC-type catalysts.

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert as applied to claim 1 above, and further in view of Maletz (US Pat.: 8420035).
	Maletz describes a diesel oxidation catalyst (title) that comprises a zeolite (col.  3, lines 59-67).  The sieve is modified with a metal by doping the metal into the sieve (col. 4, lines 15-20).  One of these doping methods includes by ion-exchange (col. 4, lines 17-21).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transition metals into the zeolite sieve by ion-exchange, as taught by Maletz for use with the catalyst of Grubert because this is a known means of modifying a sieve with a catalytic metal for effective use as a DOC.

Claims 15, 18, 19, 20, 21, 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert (US Pub.: 2013/0084222) and further in view of Gilbert (US Pub.: 2016/0367941).
Grubert describes a diesel oxidation catalyst (title) that includes several layers (abstract) that contain Pd (abstract).  The catalyst may have the composition described in samples A, B, C, D and E (see paragraphs 216-234).    In sample B, for instance, the amount of Pd in the total catalyst composition is about 1% and the total ceria content is about 28%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
The sieve used in all of these examples may be H-beta (see samples A through E.  Grubert teaches that other sieves may be used (para. 91) to include Chabazite (para. 91), which is a small-pore type sieve.
Grubert does not state that their DOC catalyst is a coating on a substrate and is a bottom layer catalyst layer.
Gilbert describes many embodiments and configurations (see Figures 1-9).  In some of these, the DOC is a bottom layer (Fig. 11, 12, 13)  on top of a substrate (see Figs. 11, 12 and 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Grubert into the catalytic arrangement of Gilbert because Gilbert explains that use of a DOC in this type of configuration is effective in the reduction of pollutants in an exhaust gas stream. 

As to Claim 18, Gilbert shows that the DOC can be a bottom layer (See above).  As to the concentration, the amount of catalyst in the DOC of Grubert is about 7474 g/ft3 (see sample B).

As to Claim 19, Grubert teaches that the total platinum group metals in sample B is about 130 g/ft3 (para. 221-233).  

As to Claim 20, Grubert teaches that the diesel oxidation catalyst layers are deposited on flow through substrates (para. 25).
As to Claim 21, Gilbert shows that the DOC layer is in direct contact with the substrate layer (see Fig. 11-23).

As to claim 22, Gilbert shows that the DOC can be a top coat of an undercoat catalyst (see Fig. 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DOC as a undercoat or as a catalyst coating with an a washcoat underneath, as taught by Gilbert in Fig. 16 for use with the DOC of Grubert because this catalytic construction is known to reduce pollutants in an exhaust gas stream as well as an effective means to apply a DOC.

	As to Claim 25, Grubert teaches that their catalyst and the method of using that catalyst is used to treat HC and CO (title, para. 2, 3, 4 and 5). 
	
Claims 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grubert and Gilbert and in view of Wittrock (US Pub.: 2015/0231564).
The rejection of the catalytic article as described in claim 15 above is re-iterated here.  However Grubert and Gilbert do not teach that the DOC catalyst described is used to treat exhaust from an internal combustion engine.
Wittrock describes use of a DOC in an internal combustion engine (see claim 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a DOC in an internal combustion engine, as taught by Wittrock for use with Grubert and Gilbert because these catalysts are known to be effective for use in these types of systems. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since exhaust is treated from an internal combustion engine that it would be downstream of that engine.

	As to Claim 24, Gilbert teaches that in addition to the DOC, the system can include an AMOX (see Fig. 14-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



March 5, 2021